Exhibit 10.5

PICO HOLDINGS, INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the PICO Holdings, Inc. 2005 Long-Term Incentive Plan (the
“Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Common Stock of PICO Holdings, Inc. (the
“Company”), as follows:

 

Participant:    [Employee Name]    Employee ID:    [Employee ID] Grant Date:   
[Date]       Number of Restricted
Stock Units (“RSU’s”):    [Number of RSU’s] RSU’s, subject to adjustment as
provided by the Restricted Stock Unit Award Agreement (the “Award Agreement”).
Settlement Date:    For each RSU, except as otherwise provided by the Award
Agreement, the date on which such unit becomes a Vested Unit in accordance with
the vesting schedule set forth below; subject, however, to any later date(s)
elected by the Participant under a valid Deferral Election Form approved by the
Company. Vested Units:    All RSU’s shall vest on [Date that is 3 years from
Grant Date], provided that the Participant’s Service has not terminated prior to
the relevant date and, subject to any earlier vesting provided under the Plan,
the Award Agreement or any applicable agreement between the Participant and the
Company.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the Award
Agreement, both of which are made a part of this document. The Participant
represents that he has read and is familiar with the provisions of the Plan and
Award Agreement, and hereby accepts the Award subject to all of its terms and
conditions.

 

PICO HOLDINGS, INC.    Participant:

By:  _________________________________________

           Signature

Its:  _________________________________________

           Date

Address:

   875 Prospect St., Suite 301               La Jolla, California 92037-4264   
Address              

 

ATTACHMENTS: 2005 Long-Term Incentive Plan, as amended to the Grant Date;
Restricted Stock Unit Award Agreement and Plan Prospectus